ORDER

PER CURIAM.
A jury found defendant guilty of first degree murder in violation of section 565.020.1 RSMo 1994, first degree assault in violation of section 565.050, and two related counts of armed criminal action in violation of section 571.015. The trial court sentenced him to a term of life imprisonment without probation or parole and concurrent terms of thirty years, twenty-five years, and twenty-five years respectively.
Defendant appeals, raising six points. His points include a Batson issue, two concerning evidentiary rulings, two concerning the State’s arguments, and one relating to the denial of a self defense instruction.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).